Order entered November 4, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00848-CV

                               ALTA FERGUSON, Appellant

                                              V.

                    WAL-MART STORES TEXAS, LLC D/B/A
              WAL-MART SUPERCENTER STORE #5147, ET AL., Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-05569-A

                                          ORDER
         We GRANT appellant’s November 2, 2015 motion for an extension of time to file a

brief. We ORDER the brief tendered to this Court on October 8, 2015 filed as of the date of this

order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE